 



EXHIBIT 10.12.3

THIRD AMENDMENT TO LICENSE AGREEMENT

          This Third Amendment to License Agreement (“Agreement”) dated
effective as of February 18, 2004, as previously amended by the First and Second
Amendments, dated February 19, 2002 and as of August 1, 2002, respectively
(hereinafter, collectively referred to as “Agreement”), is made by and between
Emerson Radio Corp. (“Licensor”) and Funai Corporation, Inc. (“Licensee”).

          WHEREAS, Licensor and Licensee are parties to the Agreement; and

          WHEREAS, the parties wish to continue their relationship pursuant to
the Agreement after December 31, 2004, which date presently is the end of the
Initial Term of the Agreement.

          NOW, THEREFORE, the parties agree to the following:



  1.   Capitalized Terms and Exhibit C. All capitalized terms not defined herein
shall have the same meaning as in the Agreement. All references to Exhibit C and
Amended Exhibit C in the Agreement shall hereinafter refer to the Second Amended
Exhibit C, a copy of which is annexed hereto.     2.   Amendment of Section 3(a)
of the Agreement. Section 3(a) of the Agreement shall be amended to read as
follows:     “(a)   Subject to the earlier expiration or termination of this
Agreement as provided in Section 9 or otherwise, this Agreement shall be
effective as of the Effective Date and expire as of the close of business on
December 31, 2005 (the “Initial Term”), subject to renewal for successive
three-year periods thereafter provided (i) Licensee has paid to Licensor all
Royalties and Minimum Royalties (as hereinafter defined) payable for each
Contract Year as set forth herein in Second Amended Exhibit C of this Agreement,
(ii) Licensee has satisfied and/or complied with all of its obligations
hereunder, and (iii) the parties mutually agree in writing as to the minimum
royalties and gross sales projections for any such renewal term. Each successive
renewal period shall hereinafter be referred to as a “Renewal Term.” “Initial
Term” and “Renewal Term” shall collectively be referred to as “Term”.”     3.  
All Other Provisions of the Agreement. All other provisions of the Agreement not
amended herein shall continue to have their full force and effect.

          IN WITNESS WHEREOF, this Third Amendment has been executed by the duly
authorized representative of each party effective as of the date set forth
above.

         

  EMERSON RADIO CORP.   FUNAI CORPORATION, INC.
 
       

  By: /s/ John J. Raab 
Name: John J. Raab
Title: COO – SEVP   By: /s/ Takeshi Ito
Name: Takeshi Ito
Title: CEO, President

